Order entered November 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00216-CR

                          NATHAN EARL BURGESS, Appellant

                                             V.

                               STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Collin County, Texas
                          Trial Court Cause No. 001-86625-2012

                                         ORDER
        The Court REINSTATES the appeal.

        On October 22, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On October 30, 2014, we received correspondence from the

trial court that a hearing would be conducted on November 7, 2014. We have not yet received

the trial court’s findings. We have now received appellant’s brief, together with an extension

motion.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                    /s/   ADA BROWN
                                                          JUSTICE